             Case 1:19-mc-23253-KMW Document 1-3 COVER
                                         CIVIL
JS 44 (Rev. 06/17) FLSD Revised 06/01/2017        EnteredSHEET
                                                          on FLSD Docket 08/05/2019 Page 1 of 1
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose
of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) NOTICE: Attorneys MUST Indicate All Re-filed Cases Below.
I. (a)     PLAINTIFFS Maigualida Naranjo Barrios                                                                 DEFENDANTS Banesco USA, SunTrust Bank, SunTrust Banks,
                                                                                                                                       Inc., Miura Investment Advisors, Inc. f/k/a
                                                                                                                                       Multiplicas Investment Advisors, Inc., MWM
    (b) County of Residence of First Listed Plaintiff Venezuela                                                  County of Residence ofInvestments
                                                                                                                                        First Listed Defendant  Miami-Dade
                                                                                                                                                       Ltd., Multiplicas Investments Ltd.,
                                   (EXCEPT IN U.S. PLAINTIFF CASES)                                                                    Italo D’Alfonso, MarioONLY)
                                                                                                                                         (IN U.S. PLAINTIFF CASES V. D’Alfonso, Hugo
                                                                                                                 NOTE:                IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                       Ortega,
                                                                                                                                      THE   TRACT and
                                                                                                                                                    OF Marlo  G. Ovalles
                                                                                                                                                       LAND INVOLVED.
    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                      Attorneys (If Known)

   Gustavo J. Lamelas, Esq., Daniel Buigas, Esq., Lamelas Law, PA 2525
   Ponce de Leon Blvd. Ste. 300 Coral Gables, Florida 33134 (305)
(d)395-4010
    Check County Where Action Arose: ✔ MIAMI- DADE ✔ MONROE ✔ BROWARD ✔ PALM BEACH ✔MARTIN ✔ST. LUCIE ✔ INDIAN RIVER ✔ OKEECHOBEE ✔HIGHLANDS

II. BASIS OF JURISDICTION                          (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                             (For Diversity Cases Only)                                        and One Box for Defendant)
✔    1   U.S. Government               ✔   3                 Federal Question                                                         PTF        DEF                                           PTF DEF
           Plaintiff                            (U.S. Government Not a Party)                           Citizen of This State           1           1     Incorporated or Principal Place          4      4
                                                                                                                                                          of Business In This State

✔    2   U.S. Government                ✔4                      Diversity                               Citizen of Another State            2         2   Incorporated and Principal Place           5       5
           Defendant                            (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State

                                                                                                        Citizen or Subject of a             3         3   Foreign Nation                             6       6
                                                                                                          Foreign Country
IV. NATURE OF SUIT                     (Place an “X” in One Box Only)                              Click here for: Nature of Suit Code Descriptions
           CONTRACT                                            TORTS                                    FORFEITURE/PENALTY                      BANKRUPTCY                          OTHER STATUTES
    110 Insurance                        PERSONAL INJURY                PERSONAL INJURY                    625 Drug Related Seizure             422 Appeal 28 USC 158       375 False Claims Act
    120 Marine                           310 Airplane                   365 Personal Injury -                  of Property 21 USC 881           423 Withdrawal              376 Qui Tam (31 USC
    130 Miller Act                       315 Airplane Product               Product Liability              690 Other                                28 USC 157                3729 (a))
    140 Negotiable Instrument                 Liability                 367 Health Care/                                                                                    400 State Reapportionment
    150 Recovery of Overpayment          320 Assault, Libel &               Pharmaceutical                                                        PROPERTY RIGHTS           410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                                     820 Copyrights              430 Banks and Banking
    151 Medicare Act                     330 Federal Employers’             Product Liability                                                   830 Patent                  450 Commerce
    152 Recovery of Defaulted                 Liability                 368 Asbestos Personal                                                   835 Patent – Abbreviated    460 Deportation
                                                                                                                                                New Drug Application
        Student Loans                    340 Marine                         Injury Product                                                      840 Trademark               470 Racketeer Influenced and
        (Excl. Veterans)                 345 Marine Product                 Liability                               LABOR                         SOCIAL SECURITY           Corrupt Organizations
    153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                   710 Fair Labor Standards             861 HIA (1395ff)            480 Consumer Credit
        of Veteran’s Benefits            350 Motor Vehicle              370 Other Fraud                        Act                              862 Black Lung (923)        490 Cable/Sat TV
    160 Stockholders’ Suits              355 Motor Vehicle              371 Truth in Lending               720 Labor/Mgmt. Relations            863 DIWC/DIWW (405(g))      850 Securities/Commodities/
    190 Other Contract                       Product Liability          380 Other Personal                 740 Railway Labor Act                864 SSID Title XVI          Exchange
    195 Contract Product Liability       360 Other Personal                 Property Damage                751 Family and Medical               865 RSI (405(g))          ✘ 890 Other Statutory Actions
    196 Franchise                            Injury                     385 Property Damage                    Leave Act                                                    891 Agricultural Acts
                                         362 Personal Injury -              Product Liability              790 Other Labor Litigation                                       893 Environmental Matters
                                             Med. Malpractice                                              791 Empl. Ret. Inc.                                              895 Freedom of Information
        REAL PROPERTY                       CIVIL RIGHTS               PRISONER PETITIONS                      Security Act                      FEDERAL TAX SUITS          Act
     210 Land Condemnation               440 Other Civil Rights          Habeas Corpus:                                                         870 Taxes (U.S. Plaintiff   896 Arbitration
     220 Foreclosure                     441 Voting                      463 Alien Detainee                                                         or Defendant)           899 Administrative Procedure
     230 Rent Lease & Ejectment          442 Employment                  510 Motions to Vacate                                                  871 IRS—Third Party 26      Act/Review or Appeal of
                                                                         Sentence                                                               USC 7609
     240 Torts to Land                   443 Housing/                       Other:                                                                                                Agency Decision
                                         Accommodations
     245 Tort Product Liability          445 Amer. w/Disabilities -      530 General                           IMMIGRATION                                                        950 Constitutionality of State
                                                                                                                                                                                  Statutes
     290 All Other Real Property             Employment                  535 Death Penalty                 462 Naturalization Application
                                         446 Amer. w/Disabilities -      540 Mandamus & Other              465 Other Immigration
                                             Other                       550 Civil Rights                      Actions
                                         448 Education                   555 Prison Condition
                                                                         560 Civil Detainee –
                                                                         Conditions of
                                                                         Confinement
V. ORIGIN                     (Place an “X” in One Box Only)
✔ 1 Original             ✔2    Removed ✔ 3 Re-filed         ✔ 4 Reinstated         ✔    5   Transferred from         ✔   6 Multidistrict
                                                                                                                                            ✔    7 Appeal to         ✔8
                                                                                            another district             Litigation                                         Multidistrict        Remanded from
    Proceeding                 from State
                               Court
                                                 (See VI
                                                 below)
                                                                or
                                                                Reopened                    (specify)                    Transfer                  District Judge           Litigation      ✔9   Appellate Court
                                                                                                                                                   from Magistrate          – Direct
                                                                                                                                                   Judgment                 File

VI. RELATED/                               (See instructions): a) Re-filed Case ✔ YES ✔ NO                                b) Related Cases ✔ YES ✔ NO
RE-FILED CASE(S)                                           JUDGE:                                                                                   DOCKET NUMBER:
                                           Cite the U.S. Civil Statute under which you are filing and Write a Brief Statement of Cause (Do not cite jurisdictional statutes unless diversity):
VII. CAUSE OF ACTION Discovery Assistance pursuant to 28 U.S.C. Sec. 1782
                                           LENGTH OF TRIAL via n/a               days estimated (for both sides to try entire case)
VIII. REQUESTED IN                             CHECK IF THIS IS A CLASS ACTION
                                                                                                           DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:                                UNDER F.R.C.P. 23
                                                                                                                                                    JURY DEMAND:                ✔ Yes            ✔ No
ABOVE INFORMATION IS TRUE & CORRECT TO THE BEST OF MY KNOWLEDGE
DATE                                                                           SIGNATURE OF ATTORNEY OF RECORD
         August 5, 2019

FOR OFFICE USE ONLY
RECEIPT #                              AMOUNT                    IFP                     JUDGE                                          MAG JUDGE

                                                                 Save As...                     Print                       Reset
